Citation Nr: 1809352	
Decision Date: 02/14/18    Archive Date: 02/27/18

DOCKET NO.  14-10 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Whether the Veteran's character of discharge from service for the period October 31, 1990 to December 18, 2007 is a bar to VA benefits. 

2.  Entitlement to service connection for tinnitus. 

3.  Entitlement to service connection for residuals of a circumcision.

4.  Entitlement to service connection for a right shoulder disability.

5.  Entitlement to service connection for gastroesophageal reflux disease (GERD).

6.  Entitlement to service connection for a burn scar of the right forearm. 

7.  Entitlement to service connection for a burn scar of the abdomen.

8.  Entitlement to service connection for a nose disability. 

9.  Entitlement to service connection for a sleep disability, to include sleep apnea, and to include as secondary to service-connected disability.

10.  Entitlement to service connection for bilateral tinea pedis.

11.  Entitlement to service connection for a right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

The Veteran had active duty training from October 1979 to April 1980, and active service from February 1982 to December 2007.  He was dismissed from service in December 2007 pursuant to a general court-martial sentence.

These matters come before the Board of Veterans' Appeals (Board) from a February 2010 administrative decision and a September 2010 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Oakland, California.  

In September 2017, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  


FINDINGS OF FACT

1.  The Veteran had honorable service prior to February 1991; his service from February 2, 1991 was dishonorable. 

2.  In 2002, the Veteran was convicted by a general court-martial and sentenced to a dismissal from service.

3.  The Veteran was not insane at the time that he committed any of the Uniform Code of Military Justice offenses which led to his conviction and military discharge.

4.  The onset of tinnitus was during a period of service for which the Veteran was dismissed pursuant to a general court-martial conviction. 

5.  The Veteran had an elective circumcision in service which did not result in any effects other than the usual effect of surgery.  

6.  The onset of a right shoulder disability was during a period of service for which the Veteran was dismissed pursuant to a general court-martial conviction. 

7.  The onset of symptoms of GERD was during a period of service for which the Veteran was dismissed pursuant to a general court-martial conviction. 

8.  The Veteran had a preexisting left forearm scar; the competent credible evidence does not reflect the incurrence of a burn scar of the right forearm, or aggravation of a preexisting scar, during a period of service which was other than dishonorable.

9.  The most probative evidence does not reflect that the incurrence of a burn scar on the abdomen was during a period of service which was other than dishonorable. 

10.  The Veteran has not been shown to have a current nose disability, and even if he did have a nose disability for VA purposes, it was not incurred during a period of service which was other than dishonorable. 

11.  The onset of a sleep disability was during a period of service for which the Veteran was dismissed pursuant to a general court-martial conviction.

12.  The most probative evidence does not reflect that the onset of tinea pedis was during a period of service which was other than dishonorable.

13.  The onset of a right knee disability was during a period of service for which the Veteran was dismissed pursuant to a general court-martial conviction.


CONCLUSIONS OF LAW

1.  The character of the appellant's discharge from service for the period for the period prior to February 2, 1991 is not a bar to receipt of benefits; the character of the appellant's discharge from service from February 2, 1991 is a bar to his receipt of VA compensation benefits for all diseases, injuries, or disabilities incurred or aggravated during that time. 38 U.S.C.A. §§ 101 (2), 5107, 5303 (West 2014); 38 C.F.R. §§ 3.1, 3.12 (2017). 

2.  The criteria for service connection for tinnitus have not been met. 38 U.S.C.A.§§ 1101, 1110, 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2017).

3.  The criteria for service connection for residuals of circumcision are not met. 38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306 (2017).

4.  The criteria for service connection for a right shoulder disability are not met. 38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309.

5.  The criteria for service connection for GERD are not met. 38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303.

6.  The criteria for service connection for a scar on the right forearm are not met. 38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306.

7.  The criteria for service connection for a scar on the abdomen are not met. 38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303.

8.  The criteria for service connection for a disability of the nose are not met. 38 U.S.C.A.§§ 1101, 1110, 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303.

9.  The criteria for service connection for a sleep disability, to include sleep apnea, are not met. 38 U.S.C.A.§§ 1101, 1110, 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303.

10.  The criteria for service connection for bilateral tinea pedis are not met. 38 U.S.C.A.§§ 1101, 1110, 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303.

11.  The criteria for service connection for a right knee disability are not met. 38 U.S.C.A.§§ 1101, 1110, 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309.



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria

Character of Discharge

VA benefits are not payable unless the period of service upon which the claim is based was terminated by discharge or release under conditions other than dishonorable. 38 U.S.C.A. § 5303; 38 C.F.R. § 3.12 (a).

Congress has prescribed in 38 U.S.C.A. § 5303 (a) that a discharge or release from service as a result of a sentence of a general court-martial "shall bar all rights of such persons under laws administered by the Secretary based upon the period of service from which discharged or dismissed." 38 U.S.C.A. § 5303 (a). See also 38 C.F.R. § 3.12.

The only defense to the statutory bar arises when it is established that the individual was insane at the time of the commission of the offense leading to the court-martial and discharge. 38 U.S.C.A. § 5303 (b); 38 C.F.R. § 3.12 (b). 

According to 38 C.F.R. § 3.354 (a), an insane person is one who, while not mentally defective or constitutionally psychopathic, except when a psychosis has been engrafted upon such basic condition, exhibits, due to disease, a more or less prolonged deviation from his normal method of behavior; or who interferes with the peace of society; or who has so departed (become antisocial) from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides. 

38 C.F.R. § 3.354 (b) provides when a rating agency is concerned with determining whether an appellant was insane at the time he committed an offense leading to his court-martial, discharge or resignation (38 U.S.C.A. § 5303 (b)), it will base its decision on all the evidence procurable relating to the period involved, and apply the definition in paragraph (a) of this section. See also VAOPGCPREC 20-97 (holding that the term "constitutionally psychopathetic" was synonymous with psychopathetic personality (antisocial personality disorder).  Consulting various well-accepted legal authority, General Counsel also noted that the term insanity was more or less synonymous with "psychosis." See Zang v. Brown, 8 Vet. App. 246, 254 (1995) (finding that insanity must be due to a "disease" or that a claimant "did not know or understand the nature or consequences of his act or that what he was doing was wrong"). 

Service Connection

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  

For some "chronic diseases," presumptive service connection is available.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  With "chronic disease" shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of a 'chronic disease' in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  If not manifest during service, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and the 'chronic disease' became manifest to a degree of 10 percent within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307.  The term "chronic disease," whether as shown during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence. 38 U.S.C.A. § 1154(a).   

Under 38 C.F.R. § 3.310, service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury, or for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability. See also Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.
 
As discussed in further detail below, the preponderance of the evidence is against the claims; therefore, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). 

In addition, the Board finds that the service treatment records (STRs) documenting actual clinical findings are more probative than the Veteran's statements regarding the onset of his disabilities years earlier.  In making such a credibility finding, the Board notes that memories may fade over time.  In addition, although not necessarily dispositive, the Board notes that the Veteran has been convicted in a federal court of fraud for financial gain; thus, his credibility is at issue.  

Character of Discharge

The Veteran's service spanned more than two decades and included periods of service as an enlisted service-member, a Warrant Officer, and a regular commissioned officer.  In determining whether service connection may be granted for a disability, it is imperative to ascertain which period(s) of service are, or are not, barred from VA benefits due to the character of discharge.

The Veteran's first period of service was from October 1979 to April 1980 and was initial active duty training.  His  DD 214 for that period reflects that he was released from his initial period of active duty but that it was "not a final discharge" because he was released from active duty but retained in the Marine Corps Reserve. (See Notice of Obligated Service NAVMC 10228).  

The Veteran next had active duty in February 1982.  On February 2, 1982, the Veteran enlisted for a period of three years.  (See DD Form 4.1 and February 1982 USMC correspondence),  Thus, he would have been entitled to an unconditional discharge from active service in February 1985 (i.e. February 1982 plus three years).  

However, prior to February 1985, the Veteran chose to reenlist.  The Veteran's DD 214 for the period from February 2, 1982 to October 30, 1984 reflects that he was discharged to "immediately reenlist or enlist in USMC".  A DD 4/4 reflects that the Veteran was sworn to reenlistment on October 31, 1984.   A DD Form 4/1 reflects that the Veteran reenlisted on November 1, 1984 for a period of six years.  However, an Administrative Remarks (1070) reflects that his records were corrected to reflect that he was discharged and immediately reenlisted the next day ("841031/841101, respectively, vice on or about 841030/841031").  Regardless of whether his reenlisted period began on October 31 or November 1, 1984, the Veteran reenlisted prior to completion of his three year obligation date which ended in February 1985.

Based on the above, the Veteran would have been entitled to an unconditional discharge in February 1991.  This date is achieved by recognizing that his period of service which began in February 1982 would have ended in February 1985.  His subsequent six year reenlistment period is added to the date which he would have been entitled to a conditional discharge (i.e. February 1985) and not to the date he reenlisted. (See M21-1, Part III, Subpart v, Chapter 1, Section B - Statutory Bars to Benefits and Character of Discharge (COD),  Paragraph 5.e - Determining the Dates of Service for a Conditional Discharge, which provides instructions concerning adding reenlistment periods to the anticipated discharge date (as opposed to adding the reenlistment term to the actual date of reenlistment) in the context of determinations of the dates of service for a conditional discharge in order to decide the duration of his faithful and meritorious service.)) 

Prior to when he would have been entitled to a February 1991 unconditional discharge, the Veteran was discharged in 1989.  The Veteran's DD 214 for the period November 1984 to January 1989 notes that he was discharged in order to "accept warrant in same branch of service".  

Under 38 C.F.R. § 3.13, a discharge to change one's status (i.e. a discharge to accept appointment as a commissioned or warrant officer, or to reenlist, is a conditional discharge if issued during peacetime prior to the date the person was eligible for an unconditional discharge.  

The Veteran was discharged in January 1989 (peacetime) to accept appointment as a warrant officer.  (See USMC memorandum which reflects that the Veteran agreed that if selected for appointment to Warrant Officer and upon acceptance, he agreed to remain on active duty for a period of not less than three years.)  Thus, his 1989 discharge was conditional.

A USMC Appointment Acceptance and Record reflects that the Veteran was enlisted or appointed on February 1, 1989 and discharged on November 30, 1995; he was commissioned as an officer on December 1, 1995.  (See "Contact Information" print out.)  The Veteran's change from Warrant Officer to regular commissioned officer does not constitute a break in service.  Notably, the focus of Section 3.13 is upon a change in military status prior to the expiration of a term of obligated service.  Sections (a), (b), and (c) all condition their applicability upon the absence of a discharge due to an intervening change in status.   Even under the most favorable calculation of his obligated period of service as a Warrant Officer (adding three years to the February 1991 unconditional discharge determined based on the M21), the initial date upon which the Veteran was entitled to an unconditional discharge from his Warrant officer appointment was no later than February 1994.  Thus his period of obligated service as a Warrant Officer cannot be said to have been extended by an intervening change in military status.  Accordingly, even though his acceptance of an appointment or Commission is essentially equivalent to "enlistment or reenlistment" for the purposes of Section 3.13(c), his service as a Warrant Officer does not constitute a separate period of service from his other than honorable service period (noted below) because he did not extend his obligated service period prior to the date that he would have been eligible for an unconditional discharge.

In August 2002, the Veteran was convicted by a general court-marital and sentenced to confinement, a reprimand, a fine, and an additional contingent period of confinement.  In March 2006, the Navy-Marine Corps Court of Criminal Appeals (NMCCA) set aside and dismissed two charges, affirmed the remaining convictions, and affirmed the sentence.  In March 2007, the U.S. Court of Appeals for the Armed Forces affirmed the NMCCA's decision.  In August 2007, the Veteran was dismissed from service.  (See August 2007 and September 2007 Department of the Navy memoranda).  Pursuant to 38 C.F.R. § 3.12, the Veteran is barred from VA benefits for a period of service which was terminated by discharge or release under dishonorable conditions, as in this case.  Thus, he is barred from VA benefits for the period from February 2, 1991 forward.

The claims file includes a DD 214 for the Veteran's service from September 1979 to December 2007 which notes that he was discharged with a dishonorable discharge due to a court martial.  The Board acknowledges that the DD 214 incorrectly states "continuous honorable active service from 19790926-20040823"; however, this is obviously an error as the Veteran was convicted by a general court marital in 2002.  Importantly, the records reflect that he was dismissed from service, which is a dishonorable characterization.  Moreover, his 2002 conviction and sentence of a dismissal was upheld by a Federal Court which noted that the Veteran had created two shell companies, and helped three civilians establish a shell company each to defraud the Government by generating fraudulent credit card purchases for non-existent products, and that during the course of the conspiracy more than $400,000 in fraudulent charges were placed on credit cards and paid.  The Board has considered the Veteran's July 2014 contention in which he contends that he had honorable time until 2007, and that he agrees that his time as a commissioned offer as a Major is considered "bad time".  As the Veteran was convicted in 2002, his contention that he had honorable service through 2007 is without merit.
 
The Board finds, based on the above, that the Veteran had three periods of service: a period of active duty training from October 1979 to April 1980, a period of honorable active service from February 2, 1982 to February 2, 1991, and a period of dishonorable service from February 2, 1991 to the date of his dismissal pursuant to conviction and sentencing by a general court-martial .  Thus, any injury, disease, or disability incurred in service after February 2, 1991 is barred from service-connection.

The Board has considered 38 C.F.R. § 3.12(b) which notes that a discharge under one of the conditions set forth in 38 C.F.R. § 3.12 is a bar unless it is found that the person was insane at the time of committing the offense causing such discharge or release.  The evidence is against a finding that the Veteran was insane when he committed the offenses for which he was convicted.  There are no service personnel records or STRs indicative of such.  Importantly, the Veteran has not asserted that he was insane at the time of commission of the offenses leading to his discharge.  


Tinnitus

A veteran is competent to report ringing in the ears (i.e. tinnitus); however, in addition to competent evidence of a disability, there must be credible evidence that service connection is warranted.  The Board has considered the evidence, to include the lay statements, that the Veteran had noise exposure in service.  The Board does not dispute that there was some noise exposure due to the Veteran's duties; however, the Board finds that tinnitus did not have an onset date during a period of service which was other than dishonorable. 

The Veteran testified at the September 2017 Board hearing that his tinnitus began in approximately 1982 after he had returned from Japan (see Board hearing transcript, page 13), which would have been during a period of honorable service.  However, the Board finds that this alleged onset date is not credible.  

An August 2000 STR, made seventeen years before his testimony reflects that the Veteran complained of ringing in the ear which was intermittent for one year; this would be the onset date in approximately 1999.  The Board finds that if the Veteran had had tinnitus for approximately 18 years at that time, it would have been reasonable for him to have stated that, rather than state he had tinnitus for one year.  When the Veteran completed a Report of Medical Examination for retirement purposes in December 2000, he noted that he had been experiencing ringing the ears for four years, or since 1996.  When the Veteran initially filed his claim in February 2001, he alleged an onset date of tinnitus in 2000 (see SE-TAP-Separation/Retirement Examination Identifying Information and VA Form 21-526).  A March 2001 VA examination report reflects that the Veteran reported occasional but frequent tinnitus which has been going on "for over a year now".  A 2002 Audiology record reflects a complaint of intermittent tinnitus for one year, or since approximately 2001.  

When taken together, the record reflects that it is more likely than not that the Veteran's tinnitus had its onset sometime between 1996 and 2000.  The Board finds that the statements made contemporaneous to service are more probative than those made for compensation purposes and made many years after an incident when memories may fade (for example, the Veteran has asserted a circumcision in 1999 when in fact, it was in 1990; thus, indicating his memory is not accurate.)  Not only are there no treatment records for tinnitus prior to 2000, but when initially providing an onset date, the Veteran's initial assertions of intermittent tinnitus were that it began between 1996 and 2000.  The Board finds based on the above facts alone, that an allegation of an onset date prior to 1996 is less than credible.

The Board acknowledges the December 2010 statement by Col. C. W. in which he stated that he has heard the Veteran complain of ringing in his ears; however, Col. W.'s statement, which was made many years after the Veteran's honorable service is not probative as to a precise onset date, and is less probative than the records contemporaneous to service. 

As the onset of the Veteran's tinnitus was during a period of service for which he was discharged or released by reason of the sentence of a general court marital, service connection is not warranted. 

Circumcision

The Veteran contends that his in-service circumcision left "unappealing scars which give the appearance of disfigurement of the penis, which affect the quality of [his] sex life."  

The STRs reflect that in 1988, the Veteran requested an elective circumcision.  A May 1990 Operation Report reflects that a circumcision was performed; it was noted that the Veteran had desired the circumcision but that it was not required.  The STRs are negative for disfigurement of the Veteran's penis or chronic problems after June 1990 (when the Veteran was still recovering from surgery).

A December 2000 Report of Medical Examination is negative for a disfiguring scar of the penis.

A May 2014 VA opinion reflects that the Veteran had no residuals of his circumcision.  It was noted that the physical examination revealed a "typical circumcised phallus.  Scar from circumcision is the appropriate length and there is no tenderness or adherence."  The scar was not painful, unstable, or greater than 39 sq. centimeters.  It was further noted that the operative procedure performed was without any recorded complication, that the Veteran did not take continuous medication, and that the Veteran did not have an orchiectomy, related renal dysfunction, voiding dysfunction, erectile dysfunction, an abnormal penis, abnormal testes, or any tumors.  He had no other pertinent physical findings, complications, conditions, signs, or symptoms.

Although the Veteran is competent to report symptoms such as pain or tenderness, he has not testified or stated such under oath, and the Board finds that the clinical examination report is the most probative evidence of record.  The Board finds, in this case and given the evidence of record, that the objective clinical opinion is more credible than that of the Veteran who seeks compensation.

The Veteran's complaint is that he considers the scar disfiguring; however, the record reflects that it is normal scar associated with a circumcision and there is no objective evidence that it is disfiguring.  

The Veteran's uncircumcised penis was a preexisting condition for which he elected surgery to change.  The usual effects of medical and surgical treatment in service, having the effect of ameliorating disease or other conditions incurred before enlistment including postoperative scars will not be considered service connected unless the disease or injury is otherwise aggravated by service. 38 C.F.R. § 3.306 (b)(1).  The Board finds that the circumcision scar was a usual effect of his surgery and that he has no other residuals.  Thus, service connection is not warranted.

Right Shoulder Disability

The Veteran contends that he has a right shoulder disability with an onset in 1998 (see VA Form 21-526).  Based on the Veteran's reported onset date, service connection is barred due to the character of his discharge.  The Board has reviewed the Veteran's STRs for a potentially earlier date during a period of honorable service but finds that there is no such evidence.

The Veteran's Reports of Medical History October 1988, August 1993, and September 1998 reflect that he denied a painful or trick shoulder.  The earliest evidence of a right shoulder complaint is in December 2000.  The Veteran's December 2000 Report of Medical Examination reflects that his right shoulder had a positive apprehension test (right impingement syndrome).

A May 2001 VA examination report reflects that the Veteran reported that his right shoulder "problem began with pain last year, which is 2000.  He began having pain in the right shoulder.  He was told this was probably bursitis.  No x-rays were made and no injections were provided.  He was given some medication and that seems to have done quite well."  The Veteran was diagnosed with bursitis of the right shoulder.

When taken as a whole, the evidence reflects that the Veteran began having complaints with his right shoulder in 2000, which was well into the period of service for which he was dismissed; thus, service connection for a current disability of the shoulder caused during that period of service is barred.  

GERD

The Veteran contends that he has GERD which began in 2000 (see VA Form 21-526).  Based on the Veteran's reported onset date, service connection is barred due to the character of his discharge.  The Board has reviewed the Veteran's STRs for a potentially earlier date during a period of honorable service but finds that there is no such evidence.

A December 2000 report of medical history reflects that he reported indigestion which requires TUMs approximately two to three times a week.  A March 2001 VA examination report reflects that the Veteran reported that "[f]or the last several months, he has had significant reflux disease. . . .  This has been going on for three to four months."

Reports of Medical History dated in October 1988, August 1993, and September 1998 all reflect that the Veteran denied stomach, liver or intestinal trouble, and that he denied frequent indigestion, and that he denied pain or pressure in the chest.  The August 1993 Report reflects that he reported that he was in good health and was not taking any medication.

When taken as a whole, the evidence reflects that the Veteran began having complaints of GERD no earlier than 2000, which was well into the period of service for which he was dismissed; thus, service connection for a current disability of the GERD is barred.

Burn Scars of the right forearm and abdomen

The Veteran contends that he has a burn scar on the right forearm and abdomen which are due to incidents in 1982.  In a May 2010 buddy statement, J. T. stated that he served with the Veteran from 1982 to 1996 and witnessed the Veteran burn his forearm and stomach; however, he did not provide an exact year.  

There are no STRs during a period of service which was other than dishonorable which document a burn injury with resulting scar.  In addition, the Veteran's September 1979 Report of Medical Examination reflects that the Veteran had a scar on the left forearm, not the right, that preexisted his service.

The Veteran's August 1983 Report of Medical Examination for periodic purposes notes a scar to the forearm but is negative for one on the stomach.  A May 1984 for reenlistment reflects a tattoo on the left arm.  An October 1988 Report of Medical Examination for pre-commission purposes reflects no new scars but new tattoos.  His September 1998 Report of Medical Examination is negative for a scar.  The earliest clinical evidence of a scar to the stomach is in December 2000 (see December 2000 Report of Medical Examination for the Veteran's anticipated retirement).   

A March 2001 VA examination report reflects that the Veteran had a tiny scar on his left forearm and a scar on his abdomen but that neither one "bothers" the Veteran.  Upon examination, it was noted that the Veteran had a nondisfiguring, nonimpairing and nontender 3 cm x .5 cm scar across the lower abdominal wall.  He also had a 2 cm x 2 cm scar on the left forearm.  It was also nondisfiguring, nonimpairing, and nontender. 

With regard to the right forearm, the evidence does not show a right forearm scar, only one on the left.  With regard to the left forearm, the evidence reflects that this was a preexisting disability and there is no competent credible evidence of record that it was aggravated in service.  Although the Veteran has stated that it occurred in 1982, the Board finds this less than credible given that the Veteran was noted to have one left forearm scar upon entrance and only one left forearm scar currently.  

Even assuming that the Veteran had a second scar, and considering the buddy statement of J.T., there is still no competent credible evidence of record to corroborate the Veteran's onset date during a period of other than dishonorable service.  The STRs are negative for a burn injury.  With regard to scar on the abdomen, there is also no competent credible evidence that it occurred during a period of other than dishonorable service.  The Board finds that the Veteran is less than credible as to an onset date.  

There are no STRs which support the Veteran's contention as to the onset date of 1982 or during a period of service which was other than dishonorable.  The buddy statement did not provide dates, and there are no records contemporaneous to the injury to provide a date within a period of honorable service.  In the absence of clinical records noting a burn of the right arm and/or abdomen, and in recognition that the Veteran denied problems in 1998, and in recognition that the earliest clinical evidence was not until several years after a period of honorable service, the Board finds that the evidence is against a finding that the Veteran incurred a scar during a period of service which was other than dishonorable.


Nose Disability

The Veteran contends that an in-service injury caused a disfigurement to his nose.  A July 1994 STR reflects that the Veteran injured his nose that day while playing ball.  As this incident occurred during a period of service which was dishonorable, service connection for any possible residuals is barred.  Even assuming arguendo that the injury occurred during a period of service which was other than dishonorable, the Veteran has not been shown to have a current disability.  The July 1994 STR notes that there was no obvious deformity.  Moreover, his current nose has not been shown by competent evidence to be disfiguring as defined by VA regulations.  There are eight characteristics of disfigurement of the face under 38 C.F.R. § 4.118; merely because the Veteran may find his nose to be unattractive, does not make it a disability for VA purposes. 

Sleep Disability

The Veteran's Reports of Medical History reflect that he denied frequent trouble sleeping in October 1988, August 1993, and September 1998.

A June 2000 STR reflects that the Veteran sought treatment due to snoring.  It was noted that the Veteran's wife had complained of severe snoring which had gotten worse over the past year.  An August 2000 STR reflects that the Veteran was seen due to a "long history of snoring" which the Veteran's wife had noticed had worsened in the last six to eight months and had also been seen associated with frequent somnolence as well as frequent naps.  The Veteran also noted an increased weight of approximately 30 pounds over the last six months.  The Veteran was again seen in November 2000 for a follow up and was encouraged to lose weight, and improve his sleep hygiene. 

A December 2000 report of medical history reflects "normal sleep study, poor sleep hygiene."

The Veteran contends that he cannot sleep because of chronic back, shoulder, and knee pain which causes him to turn in his sleep continuously all night.  He has also reported that scratching wakes him up (e.g. July 2014 VA record).  However, there is no competent credible evidence that this is a disability for VA purposes.  The Veteran is in receipt of service connection for a back disability, left lower extremity radiculopathy, and a left knee disability.  He is also in receipt of service connection for atopic dermatitis.  His complaints of pain, stiffness, tingling, numbness, or itching which may interfere with sleep are considered in the scheduler criteria for musculoskeletal disabilities, which contemplate a wide variety of manifestations of functional loss, the schedular criteria for radiculopathy which contemplates tingling and numbness, and the schedular criteria for skin disabilities, which include itching.  

VA clinical records in 2015 and 2016 note that the Veteran reported that he cannot sleep due to his shoulders (e.g. August 2015, July 2016 VA clinical records).  The Veteran is not in receipt of service connection for a shoulder disability; thus, pain related to that is irrelevant for VA compensation purposes.

The Board also notes that a May 2005 DD Form Report of Medical history reflects that the Veteran reported that he had trouble sleeping due to being incarcerated.  As the Veteran's incarceration was during a period of service which was dishonorable, a disability, if any, incurred during that time is barred from service connection.  

A November 2015 VA clinical record reflects that the Veteran requested Ambien for sleep due to recurrent nightmares; the Veteran was diagnosed with insomnia.  The Veteran is not in receipt of service connection for an acquired psychiatric disability.  

Finally, the Board notes that the evidence is against a finding that sleep apnea was incurred during a period of service which was other than dishonorable.  There are no STRs prior to February 1991 which note sleep apnea.  As noted above, a December 2000 report of medical history reflects "normal sleep study".  A January 2015 VA clinical record reflects that a sleep study was negative for obstructive sleep apnea.  

In sum, the most probative evidence is against a finding of a sleep disability incurred during a period of service which was other than dishonorable, or a sleep disability secondary to a service-connected disability.

Right Knee Disability

In his 2001 application for service connection, the Veteran alleged a bilateral knee condition with an onset date of 1983.  However, in the remarks section on page 10 of the form, he noted that he had a right meniscal injury in 2000.  Moreover, his March 2001 VA examination report reflects that the Veteran reported that his left knee problem began in approximately 1983 and his right knee "some time later."  The Board finds that any statement as to the onset of right knee pain in 1983 is less than credible given the record as a whole, to include the Veteran's assertion of right knee pain onset after left knee onset, the 2000 date noted above, and the lack of STRs prior to 2000 noting right knee complaints.

Reports of Medical History dated in October 1988, August 1993, and September 1998 reflect that he denied bone, joint, or other deformity.  His August 1993 and September 1998 Reports of Medical History also reflect that he denied a trick or locked knee.  The earliest clinical evidence of a right knee disability is in 2000.  The Veteran's December 2000 Report of Medical examination notes a possible right knee meniscal injury.  

When taken as a whole, the evidence reflects that the Veteran began having complaints of the right knee in approximately 2000, which was well into the period of service for which he was dismissed pursuant to a general court-martial; thus, service connection for a current right knee disability is barred.

Tinea Pedis

The Veteran contends that he has had tinea pedis (i.e. athlete's feet) since approximately 1980.  His STRs do not support such a finding.  The Veteran's Reports of Medical Examination and/or Reports of Medical History in May 1984, October 1988, and August 1993 reflect that he had no abnormality of the lower extremity, and that he denied complaints of the feet.  An October 1988 Report of Medical Examination notes that the Veteran had a history of atopic dermatitis which was controlled with topical steroids and was currently asymptomatic.  (The Veteran is already in receipt of service connection for atopic dermatitis with lichen simplex chronicus and plantar pustular psoriasis.)  The report is negative for athlete's feet.

As noted above, the Veteran is barred from VA benefits for disabilities incurred after February 1991.  

A September 1998 Report of Medical Examination showed no abnormality of the feet.  The Veteran's corresponding Report of Medical History reflects that he reported that he had a skin rash which had been reoccurring since 1979; the physicians' summary notes that the Veteran had atopic dermatitis.  The Veteran did not report athlete's feet or tinea pedis.  

The earliest complaint of tinea pedis is the Veteran's December 2000 Report of Medical history which reflects that he reported tinea pedis (athlete's feet) for twenty years.  A March 2001 VA examination report reflects that the Veteran reported that he had itching athlete's feet of his toes for 15 to 20 years for which he used powders.  Upon examination, it was noted that he has "bilateral moccasin tinea pedis along with some excoriations and some lesions between his toes.  He has obvious bilateral active tinea pedis."

The Board finds that tinea pedis did not have its onset during a period of service which was other than dishonorable.  Not only did the Veteran deny foot problems, but the medical examination reports during that period are negative for tinea pedis.  Notably, the Veteran did have skin complaints other than tinea pedis.  Thus, if he also had tinea pedis prior to February 1991, it seems reasonable that such would have been noted and/or treated. 


Conclusion

In rendering its findings, the Board has considered all of the pertinent evidence, to the military records, the Veteran's statements, the lay "buddy" statements, and the clinical records.  

To the extent that the Veteran is asserting continuity of symptomatology of disabilities from a period of service which was other than dishonorable, his statements are inconsistent with the contemporaneous evidence of record in those years.  The Board finds that any such statements are less than credible.  In making such a credibility finding, the Board has considered that the Veteran may be simply mistaken in his recollections due to the fallibility of human memory for events that occurred over several decades.  The Board also notes that credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the testimony. Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995).  See also Cartright v. Derwinski, 2 Vet. App.24, 25 (1991) (finding that, while the Board may not ignore a Veteran's testimony simply because he or she is an interested party and stands to gain monetary benefits, personal interest may affect the credibility of the evidence). 

The Veteran's discharge for the period from February 2, 1991 to December 18, 2007 was dishonorable.  He was not insane at the time he committed the offenses for which he was sentenced by a general court martial to dismissal.  Thus, his character of discharge from service for the period from February 2, 1991 is a bar to VA benefits.  The claimed disabilities did not have their onset during a period which was other than dishonorable.  Thus, service connection is not warranted.  



ORDER

The character of discharge from the Veteran's period of service prior to February 2, 1991 is not a bar to receipt of VA compensation benefits and the appeal is granted to that extent only; the character of discharge from the Veteran's period of service from February 2, 1991 to December 18, 2007 is a bar to receipt of VA compensation benefits, and the appeal is denied to that extent.  

Entitlement to service connection for tinnitus is denied. 

Entitlement to service connection for residuals of a circumcision is denied.

Entitlement to service connection for a right shoulder disability is denied.

Entitlement to service connection for gastroesophageal reflux disease is denied.

Entitlement to service connection for a burn scar of the right forearm is denied. 

Entitlement to service connection for a burn scar of the abdomen is denied.

Entitlement to service connection for a nose disability is denied. 

Entitlement to service connection for a sleep disability, to include sleep apnea, is denied.

Entitlement to service connection for bilateral tinea pedis is denied.

Entitlement to service connection for a right knee disability is denied.



______________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


